*659To obtain summary judgment, the movant must make a "prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324). Here, the defendants made no such showing (see, Zuckerman v City of New York, 49 NY2d 557).
The defendants are not aggrieved by the denial of the plaintiff’s motion for a preliminary injunction (see, CPLR 5511). In any event, the Supreme Court properly denied the plaintiffs motion for injunctive relief as academic rather than on the merits. Sullivan, J. P., Santucci, Joy and Hart, JJ., concur.